715 N.W.2d 895 (2006)
475 Mich. 889
Vincent DiLORENZO and Angela Tinervia, Plaintiffs-Appellants,
v.
STATE of Michigan, COMMISSIONER OF the OFFICE OF FINANCIAL AND INSURANCE SERVICES, Defendant-Appellee.
Docket No. 130757. COA No. 255432.
Supreme Court of Michigan.
June 26, 2006.
*896 On order of the Court, the application for leave to appeal the December 8, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.